IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 29, 2014

              STATE OF TENNESSEE v. ROHMAN M. HARPER

                 Appeal from the Circuit Court for Cheatham County
                        No. 16363 George C. Sexton, Judge


               No. M2014-00944-CCA-R3-CD - Filed December 9, 2014


The Defendant, Rohman M. Harper, was found guilty by a Cheatham County Circuit Court
jury of aggravated sexual battery, a Class B felony. See T.C.A. § 39-13-504 (2014). Before
the trial, the Defendant pleaded guilty to resisting arrest, a Class B misdemeanor, and to
public intoxication, a Class C misdemeanor. See id. §§ 39-16-602 (2014), 39-17-310 (2014).
The trial court sentenced the Defendant to concurrent terms of eight years at 100% service
for aggravated sexual battery, six months for resisting arrest, and thirty days for public
intoxication. On appeal, he contends that the evidence is insufficient to support his
aggravated sexual battery conviction. Although we affirm the aggravated sexual battery
conviction, we remand the case for entry of corrected judgments relative to the resisting
arrest and public intoxication convictions.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed in
                      Part; Vacated in Part; Case Remanded

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and R OGER A. P AGE, JJ., joined.

Gregory D. Smith (at motion for new trial and on appeal), Clarksville, Tennessee, and
Michael J. Flanagan (at trial), Nashville, Tennessee, for the appellant, Rohman M. Harper.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Senior Counsel; Dan
M. Alsobrooks, District Attorney General; and Robert S. Wilson, Deputy District Attorney
General, for the appellee, State of Tennessee.
                                          OPINION

        At the trial, the then-eight-year-old victim testified that on April 14, 2011, he was age
six and that he was at James Tindall’s house. The Defendant lived in the basement of the
Tindall home, and the victim lived across the street. The victim said that around sunset he
was on a tricycle at the front step leading to the Tindall driveway and that while he was
sitting on the tricycle, the Defendant “got in front of [him] and reached down [his] pants”
with his hands. He said the Defendant touched his skin below his underwear. He called the
area his “bad spot,” which he identified by circling the penis on an anatomical drawing of
the male human body.

        The victim testified that he told the Defendant to stop touching him and yelled for Mr.
Tindall. The Defendant told the victim not to tell anyone about the touching. He said that
Mr. Tindall saw the Defendant’s touching him and that the Defendant stopped when Mr.
Tindall arrived. The victim ran home to tell his thirteen-year-old brother what had occurred,
and the Defendant ran to a nearby tree. The victim did not know how long the touching
lasted.

        The victim testified that his brother ran after the Defendant, that his brother and the
Defendant struggled, and that the Defendant ran away. The victim’s parents arrived soon
after the incident, and the victim told his parents about the Defendant’s touching him.

        On cross-examination, the victim testified that he talked to a woman named Laura
about the incident, although he did not recall much about their conversation. He did not
recall telling her that he was sitting on the tricycle by the deck. He recalled telling her that
the Defendant first lifted him off the tricycle and said he remembered it after counsel asked
about it. He did not recall telling her that the Defendant also touched his arm and stomach
and said he did not think the Defendant touched him there. The victim said he did not
remember if he was in front of the door or by the deck.

       On redirect examination, the victim testified that he told Laura that the Defendant
touched him on his bad spot. He did not recall telling her that the Defendant touched his face
but agreed he consistently stated that the Defendant touched his bad spot.

        James Tindall testified that several people lived at his house at the time of the
incident, including his wife, their children, Mr. Tindall’s mother, and the Defendant. He said
that at the time of the incident, he was in the kitchen and that the kitchen door led outside
where the victim was on his tricycle. He said the Defendant used the restroom and entered
the kitchen. He said the Defendant commented on “what he would like to do to” Mr.
Tindall’s teenage daughter’s friend, who was about fourteen years old. Mr. Tindall asked

                                               -2-
the Defendant what was wrong with him. Mr. Tindall said that the Defendant was not
“normal” that day and that he smelled of alcohol. The Defendant went outside and sat on the
steps where the victim was on his tricycle.

        Mr. Tindall testified that he heard the victim say, “[L]eave me alone, stop,” and that
the victim asked for his help. He thought the Defendant was simply “picking” and “messing
around” with the victim. Mr. Tindall told the Defendant to leave the victim alone without
looking at the victim and the Defendant. Mr. Tindall said he turned around and saw the
victim with a “funny look on his face.” Mr. Tindall could not see what the Defendant was
doing because of the manner in which the Defendant was sitting on the steps, but he thought
something “weird” was happening. Mr. Tindall found his wife and told her that he thought
the Defendant might have been doing something improper to the victim. He said that his
wife walked up behind the Defendant, stood over the Defendant’s shoulders, and saw the
Defendant with his hand down the victim’s pants.

        Mr. Tindall testified that the victim saw his wife and ran from the Defendant. Mr.
Tindall saw the Defendant grab the victim’s arm and heard the Defendant tell the victim,
“[Y]ou keep that between me and you, you understand.” The victim ran to the rear of the car
in the driveway, and the Defendant chased the victim. The victim was able to run across the
street. Mr. Tindall said the Defendant was standing next to a big tree when the victim’s
brother walked to where the Defendant was standing. The victim’s brother was angry and
attempted to hit the Defendant with a rock, but the Defendant grabbed the victim’s brother
by the throat and pushed him down. The Defendant attempted to run inside the house, but
Mr. Tindall and his wife gathered their children and their children’s friends inside and
slammed the door on the Defendant’s hand. Mr. Tindall saw the Defendant run around the
house before the police arrived. The police found the Defendant in the backyard hiding in
the leaves. Mr. Tindall said the Defendant had to be restrained after being placed in the rear
of the police car. He said that he had known the Defendant for a long time and that he
thought the Defendant was under the influence.

       Mr. Tindall testified that he did not want to believe what he saw and had his wife look
to confirm his observations. He said the incident made him wonder if the Defendant had
touched his grandchild, who liked for the Defendant to perform his “Elmo” imitation.

        On cross-examination, Mr. Tindall testified that he had a stroke a few months before
the incident but that it did not affect his memory or his ability to observe. When presented
with the statement he wrote for the police, he agreed he did not mention the look on the
victim’s face and the Defendant’s “not being normal” that day but said he knew what he saw.
He agreed his testimony contained more detail than his written statement and said there was
a lot of commotion when he wrote his statement. He said that about twenty children were

                                             -3-
at his house at the time and that the police officers were dealing with the Defendant, who was
kicking and screaming inside the police car. He said that although his written statement did
not mention the Defendant’s telling the victim to keep the incident between them, he told the
police officer about what the Defendant said. On redirect examination, he stated that he was
about eight feet from the Defendant when the Defendant told the victim to keep the incident
between them.

       Krista Crutchfield, Mr. Tindall’s wife, testified that she arrived home from work
around 5:30 or 6:00 p.m. on the day of the incident and that she lay down in bed for awhile.
Mr. Tindall entered their bedroom and told her that he thought the Defendant was doing
something to the victim. She walked to where the Defendant was located, looked over his
shoulders, and saw that one of the Defendant’s hands was down the front of the victim’s
pants and that the Defendant’s other hand was down the back of the victim’s pants. She said
the victim “just looked” at her and begged for the Defendant to stop.

       Ms. Crutchfield testified that the Defendant was sitting on the steps at the backdoor
and that the victim was sitting on a tricycle. She said she yelled the Defendant’s name, and
the victim then ran to a car in the driveway. She said the Defendant ran after the victim,
grabbed the victim, and said something to the victim, although she could not hear what was
said. The victim ran away across the street. She said that by the time the victim ran away,
the Defendant was standing next to a big cedar tree.

        Ms. Crutchfield testified that the victim’s brother walked across the street to where
the Defendant was standing and asked what he did to the victim. She saw the Defendant grab
the victim’s brother by the throat. The Defendant released the victim’s brother when he saw
the victim’s parents walking toward the house. She said the Defendant attempted to run
inside the house, but she slammed the door. The Defendant’s hand was caught in the door.
She gathered the children inside the house, and the Defendant ran and hid by covering
himself with leaves. A police dog found the Defendant.

       Ms. Crutchfield testified that the Defendant was placed inside a police car and that he
was angry, kicking the car windows, and spitting. The police officers restrained the
Defendant. She agreed her testimony contained more detail than her police statement and
said she was attempting to gather about ten children at the time she wrote her statement. She
noted the commotion created by the Defendant and said she wrote as little as she could in her
statement.

        On cross-examination, Ms. Crutchfield testified that her written statement did not
include Mr. Tindall’s entering their bedroom and said that she could not include every detail
in the statement, although she agreed it was important information. On redirect examination,

                                             -4-
she stated that the most important information was that she saw the Defendant’s touching the
victim and agreed that information was contained in her statement. On recross-examination,
she stated that she and her husband probably discussed the incident.

        The victim’s brother testified that he was twelve years old at the time of the incident
and that he was home playing with a friend. He and the victim lived across the street from
Mr. Tindall and Ms. Crutchfield. He said that the victim, who was terrified, ran inside and
told him the Defendant touched him. The victim’s brother walked up the Tindall driveway
and saw the Defendant standing behind a tree. He said that the Defendant acted unusual and
that he asked the Defendant why he touched the victim. The Defendant grabbed the victim’s
brother’s neck, but he was able to free himself. The victim’s brother continued to ask why
he touched the victim, and the Defendant denied any wrongdoing. The victim’s brother told
the Defendant that the victim would not lie. The Defendant ran toward the house. He
admitted to throwing a rock at the Defendant, who ran around the house. He picked up the
rock when he was walking toward the Tindall home. He said the Defendant seemed like he
had been “drinking or something.”

        On cross-examination, the victim’s brother testified that the victim did not tell him
initially where the Defendant touched him. On redirect examination, he said the victim later
told him that the Defendant grabbed the victim in his bad spot. On recross-examination, he
stated that the victim said the Defendant touched him in his bad spot the following day,
which was before the victim’s brother talked to the detective. He agreed he did not mention
the bad spot to the detective.

        Ashland City Police Officer Jeremy Ethridge testified that on April 14, 2011, he
responded to the scene and first spoke with the victim’s mother, who told him that the
Defendant touched the victim. The victim told Officer Ethridge that he was riding the
tricycle in the driveway at the Tindall home, that the Defendant asked him to sit on his lap,
that the victim refused, that the Defendant walked to the victim, that the Defendant rubbed
the victim’s head, face, and neck, and that the Defendant put his hands in the victim’s pants
and rubbed the victim’s “private area.”

       Officer Ethridge testified that Ms. Crutchfield told him that she saw the Defendant’s
hand down the victim’s pants and that the Defendant ran away. A police dog found the
Defendant, and he was placed in a police car. Officer Ethridge was inside the house when
the Defendant began kicking the car windows. He went to assist the other officers, but the
Defendant was restrained by the time he got there. He said the Defendant had a strong odor
of alcohol, glassy eyes, slurred speech, and difficulty standing. He said the Defendant
admitted to drinking “a couple” beers, although he did not know how many that actually
meant.

                                              -5-
       On cross-examination, Officer Ethridge testified that he obtained a statement from
Ms. Crutchfield and that he recalled her stating that she saw the Defendant’s hands down the
victim’s pants. He also spoke with Mr. Tindall but did not recall the substance of the
statement. On redirect examination, he agreed that the victim’s birthday was in August 2004.

      The Defendant testified that at the time of the incident, he rented a room at the Tindall
home but only stayed there on weeknights. On the day of the incident, he arrived home
around 5:45 p.m. after obtaining a fifth of whiskey and a few movies to watch. He said he
drank at least one-half of the bottle. He said that at some point, he left his bedroom and
walked to the bathroom. The door was unlocked, and he walked in on Ms. Crutchfield, who
was nearly naked. Ms. Crutchfield screamed, and he closed the door. He walked outside
through the kitchen door and relieved himself on a bush, which he said was the household
protocol for the men when the downstairs bathroom was occupied.

       The Defendant testified that he pleaded guilty to public intoxication because he was
intoxicated on the day of the incident. He denied recalling any of the events to which the
previous witnesses testified. He said that before he finished urinating on the bush, he heard
Mr. Tindall and Ms. Crutchfield yelling for the children to come inside. He said he
attempted to enter the house, but Mr. Tindall and Ms. Crutchfield would not allow him
inside. He said that he did not understand why they would not allow him to enter and that
they told him they were going to call the police. He said he did not know what to do and did
not have his cell phone. He said he walked about thirty feet from the house, lay down in the
leaves, and “passed out.”

        The Defendant testified that he awoke to someone shining a flashlight in his face,
telling him to get up, and spraying him with pepper spray. He realized he was being arrested
when he noticed he was in handcuffs, and he said the police officers dragged him to the
police car. He denied kicking the car windows but said he moved the handcuffs.

       The Defendant testified that he gave a statement to the police and that he consented
to the officers’ taking his computer for examination. The police returned his cell phone
about one week later. When asked about the trial witnesses’ testimony relative to the
Defendant’s conduct on the day of the incident, he said, “I don’t remember that taking
place.” When asked if it was possible he could have done what was alleged but simply could
not remember, he said, “It’s a possibility but I wouldn’t believe it.” He said, though, that was
something he did not think he would do. He denied being sexually attracted to juveniles.

       On cross-examination, the Defendant testified that he “blacked out” after the door was
closed on him but that he could not explain how he did not recall whether he touched the
victim given it occurred before the door was closed. When asked about Mr. Tindall’s

                                              -6-
testimony regarding the fourteen-year-old girl, the Defendant denied commenting on “what
he wanted to do” to her.

       On redirect examination, the Defendant testified that he was not attempting to mislead
the jury. He denied doing anything to anyone for his sexual gratification. On recross-
examination, he stated that he did not know of any reason someone would put their hands
down a six-year-old boy’s pants unless it was for sexual gratification. He agreed his previous
testimony was that it was possible he placed his hand down the victim’s pants.

        Upon this evidence, the Defendant was convicted of aggravated sexual battery. The
trial court sentenced him to eight years at 100% service. This appeal followed.

        The Defendant contends that the evidence is insufficient to support his conviction for
aggravated sexual battery. He argues that the State failed to prove that he acted with the
intent or purpose of sexual gratification The State responds that the evidence is sufficient.
We agree with the State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given to the evidence . . . are resolved by the
trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn 2009)).

         Aggravated sexual battery is defined, in relevant part, as “unlawful sexual contact
with a victim by the defendant or the defendant by a victim . . . [when] the victim is less than
thirteen (13) years of age.” T.C.A. § 39-13-504(a)(4) (2014). Sexual contact, in relevant
part, is “the intentional touching of the victim’s . . . intimate parts, or the intentional touching
of the clothing covering the immediate area of the victim’s . . . intimate parts, if that
intentional touching can be reasonably construed as being for the purpose of sexual arousal

                                                -7-
or gratification. Id. § 39-13-501(6) (2010) (amended 2013). Intimate parts are “the primary
genital area, groin, inner thigh, buttock or breast of a human being.” Id. at (2).

        The Defendant does not dispute that the State proved beyond a reasonable doubt that
the victim was less than thirteen years old at the time of the incident, that the Defendant
“touched [the victim’s] penis and/or put his hand down [the victim’s] pants,” and that the
contact was unlawful because the victim did not “approve” of it. He claims, though, that no
evidence supports a finding that the contact was intentional for the purpose of sexual
gratification. We disagree and conclude sufficient circumstantial evidence existed showing
the Defendant’s intent for sexual gratification.

        The evidence shows that the Defendant told the victim not to tell anyone about the
touching, ran from the house, hid in the surrounding leaves, and was found with the aid of
a police dog. The Defendant testified that it was possible he touched the victim and that he
did not know of any reason someone would put their hands down a six-year-old boy’s pants
unless it was for sexual gratification. The jury clearly credited the testimony of the victim,
Mr. Tindall, and Ms. Crutchfield that the Defendant placed his hand down the victim’s pants
and touched his penis. Based on this evidence and the Defendant’s admission that sexual
gratification would have been the intended purpose of touching a six-year-old boy’s private
parts, the jury was free to reasonably construe the Defendant’s touching the victim was for
the purpose of sexual gratification. He is not entitled to relief on this basis.

        We note that the Defendant was also convicted of resisting arrest and public
intoxication, although those convictions are not the subject of the present appeal. The trial
transcript shows that the Defendant pleaded guilty to resisting arrest and to public
intoxication before the trial began. The respective judgments, however, reflect that the
Defendant was found guilty by a jury. We also note that each of the respective judgments
reflect a sentence of eleven months, twenty-nine days. The sentencing hearing transcript
shows that the trial court sentenced the Defendant to concurrent terms of six months for
resisting arrest and thirty days for public intoxication. As a result, we remand the case for
entry of corrected judgments reflecting the Defendant’s guilty pleas and the respective
sentences imposed by the court.

        In consideration of the foregoing and the record as a whole, we affirm the aggravated
sexual battery conviction, but we remand the case for entry of corrected judgments relative
to the resisting arrest and public intoxication convictions.


                                           _____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE

                                             -8-